An amendment increasing the ad damnum in a writ may be allowed, sometimes even after verdict. Taylor v. Jones, 42 N.H. 25. The reasons for permitting the reduction of the ad damnum are still stronger. The defendant cannot be *Page 118 
harmed by such an amendment. He has a smaller claim to meet. The declaration is single, upon a single tort, and the part stricken out cannot be made the subject of a future action, for there can be but one recovery. The plaintiff could waive a part of his claim, and at the trial demand a smaller sum than he sued for, and the defendant cannot object to the plaintiff's making that demand of record, and becoming estopped from claiming more. The amount in controversy being reduced to $100, the case was properly referred.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.